                                            UNITED STATES BANKRUPTCY COURT
                                            W ESTERN DISTRICT OF W ASHINGTON


      In re:                                                  Case No.

      Robin Ray Kunkel and                                    CHAPTER 13 PLAN
      Brenda Marlene Kunkel,
                                                              _X_Original __Amended
                                      Debtors.



 I.        Disclosure of Nonstandard Provision and Plan’s M odification of Secured Debt:
           A. Does this plan contain any nonstandard provisions (check one)?
           _X_ Yes
           ___ No
           B. Does this plan limit the amount of a secured claim based on a valuation of the collateral for the claim
           (check one)?
           ___ Yes
           _X_ No
           C. Does this plan avoid a security interest or lien (check one)?
           ___ Yes
           _X_ No
 If the Debtor has either not indicated “yes” in the applicable section above or made no selection, any nonstandard
 provision or language in this plan purporting to limit the amount of a secured claim based on a valuation of the
 collateral or to avoid a security interest or lien is void. Even if the Debtor indicated “no”in Section 1.B or Section
 1.C, the Debtor may seek to limit the amount of a secured claim based on a valuation of the collateral for the claim
 or avoid a security interest or lien through a motion or an adversary proceeding.

 II.      M eans Test Result and Plan Duration:
 The Debtor is (check one):
 ____ a below median income debtor with a 36 month applicable commitment period.
     X an above median income debtor with a 60 month applicable commitment period.

The plan’s length shall not be less than the Debtor’s applicable commitment period unless the plan either provides for
payment in full of allowed unsecured claims over a shorter period or is modified post-confirmation. If the Debtor is
below median income, then the plan’s length shall automatically be extended up to 60 months after the first payment
is due if necessary to complete the plan.

III.     Plan Payments to the Trustee:
No later than 30 days after the order for relief, the Debtor shall commence making payments to the Trustee as follows:
         A. AMOUNT: $825
         B. FREQUENCY (check one):
          X Monthly
         __ Twice per month
         __ Every two weeks
         __ W eekly
         C. TAX REFUNDS: The Debtor (check one):
         __ commits all tax refunds to funding the plan. Committed refunds shall be paid in addition to the plan
             payment amount stated above.
          X does not commit all tax refunds to funding the plan.
         If no selection is made, tax refunds are committed.
         D. PAYMENTS: Plan payments shall be deducted from the Debtor’s wages unless otherwise agreed to by
             the Trustee or ordered by the Court.
         E. OTHER:___________________________________________________________________________



 [Local Bankruptcy Form 13-4, eff. 12/17]                 1



       Case 19-41609-BDL                    Doc 2   Filed 05/16/19    Ent. 05/16/19 11:23:24             Pg. 1 of 5
IV.      Distribution of Plan Payments by the Trustee:
Upon confirmation of the plan, the Trustee shall disburse funds received in the following order and creditors shall
apply them accordingly, provided that disbursements for domestic support obligations and federal taxes shall be
applied according to applicable non-bankruptcy law:
         A. ADMINISTRATIVE EXPENSES:
            1. Trustee: The percentage set pursuant to 28 U.S.C. § 586(e).
            2. Other administrative expenses: As allowed pursuant to 11 U.S.C. §§ 507(a)(2) or 707(b).
            3. The Debtor’s Attorney’s Fees: Pre-confirmation attorney’s fees and/or costs and expenses are
            estimated to be $4,000.00. $290.00 was paid prior to filing.
            Approved attorney compensation shall be paid as follows (check one):
            ____Prior to all creditors
            ____Monthly payments of $_____.
            _X_ All remaining funds available after designated monthly payments to the following creditors:
            Secured claim payments set forth in paragraph IV.C below. Funds to accumulate from first Plan payment.
            ____Other:___________________________________________________________________
            If no selection is made, approved compensation will be paid after the monthly payments specified in
            Sections IV.B and IV.C.

          B. CURRENT DOMESTIC SUPPORT OBLIGATIONS:

                               Creditor                  M onthly Amount
                               NONE                      $_________

          C. SECURED CLAIMS: Only creditors holding allowed secured claims specified below or provided in
          Section X will receive payment from the Trustee. Unless ranked otherwise, payments to secured creditors
          will be disbursed at the same level. Secured creditors shall retain their liens until the earlier of payment of
          the underlying debt, determined under nonbankruptcy law, or discharge under 11 U.S.C. § 1328. Secured
          creditors shall not assess any late charges, provided payments from the plan to the secured creditor are
          current, subject to the creditor’s rights under state law if the case is dismissed.

          The interest rates in the plan control except that (a) a lower interest rate included in a creditor’s proof of
          claim shall control; and (b) the interest rate included in a creditor’s proof of claim for a claim secured by a
          mortgage or deed of trust on real property shall control, unless otherwise provided in Section X or ordered
          following an objection to a proof of claim or in an adversary proceeding. If the interest rate is left blank,
          the interest rate shall be 12% except that the interest rate for arrearages on claims secured by a mortgage
          or deed of trust on real property shall be 0%.

          For claims secured by personal property, the monthly payment amounts in the plan control.

          For claims secured by real property, the monthly payment amounts in the creditor’s proof of claim and
          notice of payment change control unless otherwise provided in Section X.

          If overall plan payments are sufficient, the Trustee may increase or decrease post-petition installments for
          ongoing mortgage payments, homeowner’s dues and/or real property tax holding accounts based on
          changes in interest rates, escrow amounts, dues and/or property taxes.

              1. Payments on Claims, or Non-Escrowed Postpetition Property Tax Holding Accounts, Secured
          Only by Security Interest in the Debtor’s Principal Residence (Interest included in payments at contract rate,
          if applicable):

Ongoing Payments:
Rank M onthly Payment                 Creditor                   Collateral
____    $_______________              NONE______________         _____________________________




 [Local Bankruptcy Form 13-4, eff. 12/17]                 2



    Case 19-41609-BDL                       Doc 2   Filed 05/16/19      Ent. 05/16/19 11:23:24             Pg. 2 of 5
Cure Payments:
         M onthly                                                                   Arrears to be        Interest
 Rank    Payment                  Creditor                      Collateral          Cured                Rate

  ____       $__________          NONE______________            ________________    $_________           ____%

          2. Payments on Claims, or Non-Escrowed Postpetition Property Tax Holding Accounts, Secured by
          Real Property Other than the Debtor’s Principal Residence:

Ongoing Payments:
          M onthly                                                                                      Interest
 Rank     Payment                 Creditor                      Collateral                              Rate
  ____    $__________             NONE ______________           ________________                         ____%

Cure Payments:
         M onthly                                                                   Arrears to be         Interest
 Rank    Payment                  Creditor                      Collateral          Cured                 Rate

  ____       $__________          NONE______________            ________________    $_________           ____%

          3. Payments on Claims Secured by Personal Property:

                   a. 910 Collateral:
The Trustee shall pay the contract balance stated in the allowed proof of claim for a purchase-money security interest
in any motor vehicle acquired for the personal use of the Debtor within 910 days preceding the filing date of the
petition or in other personal property acquired within one year preceding the filing date of the petition as specified
below. The Debtor stipulates that pre-confirmation adequate protection payments shall be paid by the Trustee in the
amounts stated as the “Pre-Confirmation Adequate Protection Monthly Payment” or, if blank, in the amounts stated
as the “Monthly Payment” as specified below after the creditor files a proof of claim.
                                                                                   Pre-confirmation
             M onthly                                                              Adequate Protection Interest
  Rank       Payment           Creditor                     Collateral             M onthly Payment         Rate

  ___        $_____             NONE                           __________           _____                 __%


                  b. Non-910 Collateral:
The Trustee shall pay the value of collateral stated in the proof of claim, unless otherwise provided in Section X or
ordered following a timely objection to a proof of claim or in an adversary proceeding, for a security interest in
personal property which is non-910 collateral. The Debtor stipulates that pre-confirmation adequate protection
payments shall be paid by the Trustee in the amounts stated as the “Pre-Confirmation Adequate Protection Monthly
Payment” or, if blank, in the amounts stated as the “Monthly Payment” as specified below after the creditor files a
proof of claim.
                                                   Debtor’s                          Pre-confirmation
          M onthly                                 Value of                          Adequate Protection Interest
  Rank Payment                Creditor             Collateral      Collateral        M onthly Payment        Rate

  1        $325                ConsumerPortfolio      $15,775      ‘11 RAM 1500      $325                   6%
                               Services

  1        $300                Prestige Fin Svcs      $14,950      ‘15 Jeep Compass $300                    6%

  2       $15                  Progressive Leasing $250             Necklace/ring   $15                     4%

          D. PRIORITY CLAIM S: Payment in full, on a pro rata basis, of filed and allowed claims entitled to priority
          in the order stated in 11 U.S.C. § 507(a).



 [Local Bankruptcy Form 13-4, eff. 12/17]                  3



      Case 19-41609-BDL                     Doc 2   Filed 05/16/19       Ent. 05/16/19 11:23:24        Pg. 3 of 5
          E. NONPRIORITY UNSECURED CLAIMS: No funds shall be paid to nonpriority unsecured creditors
          until all secured, administrative and priority unsecured creditors are paid in full, provided that no claim shall
          be paid before it is due. The Trustee shall pay filed and allowed nonpriority unsecured claims as follows
          (check one):
          ____100%
          _x__At least $_0_.

          The Trustee shall pay the following specially classified nonpriority unsecured claims prior to other
          nonpriority unsecured claims:

                                                    Amount of          Percentage           Reason for Special
          Rank            Creditor                  Claim              To be Paid           Classification
          ____            NONE_                     $________          ________%            _________________

V.       Direct Payments to be made by the Debtor and not by the Trustee:
The following claims shall be paid directly by the Debtor according to the terms of the contract or support or
withholding order, and shall receive no payments from the Trustee. (Payment stated shall not bind any party.)

          A. DIRECT PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:

Creditor             Current M onthly Support Obligation            M onthly Arrearage Payment
NONE _____           $_______________________________               $________________________

          B. OTHER DIRECT PAYMENTS:

Creditor             Nature of Debt                  Amount of Claim        M onthly Payment
NONE ____            _________________               $______________        $______________

VI.      Secured Property Surrendered:
The secured property described below will be surrendered to the following named creditors on confirmation.
The Debtor requests that upon confirmation, each creditor (including successors and assigns) to which the Debtor is
surrendering property pursuant to this section be granted relief from the stays of 11 U.S.C. §§ 362(a) and 1301(a) to
enforce its security interest against the property including taking possession and sale.

          Creditor                                                          Property to be Surrendered
          NONE

VII.     Executory Contracts and Leases:
The Debtor will assume or reject executory contracts or unexpired leases as specified below. Assumption will be by
separate motion and order, and any cure and/or continuing payments will be paid directly by the Debtor under Section
V, unless otherwise specified in the plan. Any executory contract or unexpired lease not assumed pursuant to 11
U.S.C. §365(d) is rejected. If rejected, upon confirmation the creditor is granted relief from the stays of 11 U.S.C. §§
362(a) and 1301(a) with respect to the property which is the subject of the rejected contract or lease, and any allowed
unsecured claim for damages shall be paid under Section IV.E.


          Contract/Lease                                            Assumed or Rejected
          NONE

VIII.    Property of the Estate:
Property of the estate is defined in 11 U.S.C. § 1306(a). Unless otherwise ordered by the Court, property of the estate
in possession of the Debtor on the petition date shall vest in the Debtor upon confirmation. However, the Debtor shall
not lease, sell, encumber, transfer or otherwise dispose of any interest in real property or personal property without the
Court’s prior approval, except that the Debtor may dispose of unencumbered personal property with a value of
$10,000 or less without the Court’s approval. Property (including, but not limited to, bonuses, inheritances, tax
refunds or any claim) acquired by the Debtor post-petition shall vest in the Trustee and be property of the estate. The
Debtor shall promptly notify the Trustee if the Debtor becomes entitled to receive a distribution of money or other
property (including, but not limited to, bonuses, inheritances, tax refunds, or any claim) with a value in excess of
 [Local Bankruptcy Form 13-4, eff. 12/17]                       4



    Case 19-41609-BDL                       Doc 2     Filed 05/16/19     Ent. 05/16/19 11:23:24            Pg. 4 of 5
$2,500, unless Section X specifically provides for the Debtor to retain the money or property.

IX.       Liquidation Analysis Pursuant to 11 U.S.C. § 1325(a)(4):
The liquidation value of the estate is $0.00. To obtain a discharge, the Debtor must pay the liquidation value or the
total of allowed priority and nonpriority unsecured claims, whichever is less. Under 11 U.S.C. §§ 1325(a)(4) and
726(a)(5), interest on allowed unsecured claims under Section IV.D and IV.E shall be paid at the rate of _n/a_% per
annum from the petition date (no interest shall be paid if left blank).

X.       Nonstandard Provisions:
All nonstandard provisions of this plan are set forth in this section and separately numbered. Any nonstandard
provision placed elsewhere in this plan is void. Any modifications or omissions to the form plan not set forth in this
section are void.

          A. Nothing in this plan shall be construed as limiting the trustee’s ability to pursue any preference or
          fraudulent transfer claim on behalf of the estate for the benefit of the unsecured creditors.
          B. Section III.C is modified as follows: Debtor shall pay into the plan each year any tax refund received to
          the extent the refund exceeds $2,500. Such tax refund payments are in addition to the regular monthly plan
          payments stated in ¶III.A above.

By filing this plan, the attorney for the Debtor(s) or the Debtor(s) if not represented by an attorney certify that the
wording and order of the provisions in this plan are identical to those contained in Local Bankruptcy Form 13-4, other
than any nonstandard provisions included in Section X.


/s/Todd Trierweiler W SB# 27845                     /s/ Robin Ray Kunkel               5/15/2019
Attorney for Debtor                                 DEBTOR                                 Date

                                                    /s/ Brenda Marlene Kunkel           5/15/2019
                                                    DEBTOR                                 Date
         5/15/2006
Date




 [Local Bankruptcy Form 13-4, eff. 12/17]                    5



    Case 19-41609-BDL                       Doc 2    Filed 05/16/19        Ent. 05/16/19 11:23:24       Pg. 5 of 5
